Citation Nr: 0023711	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  95-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a back disability, 
including spondylosis and scoliosis.

2. Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
major depression and personality disorder.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARINGS ON APPEAL

The veteran



INTRODUCTION

The veteran had active duty from August 1968 to August 1972.  
The veteran was awarded the Combat Action Ribbon, the Vietnam 
Campaign Medical with 
60 device, and the Vietnam Service Medal with 1 star.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for a 
psychiatric disorder, including PTSD, major depression and 
personality disorder as well as an acquired back disability, 
including spina bifida and scoliosis.   

The RO's December 1994 rating decision noted that service 
connection for PTSD had previously been denied in a December 
1985 rating decision on the basis that a VA examiner found 
insufficient evidence to warrant a diagnosis.  The December 
1994 RO decision reopened the veteran's claim.  For the due 
process reasons discussed below, the Board will defer 
adjudication of the issue of entitlement to service 
connection for a psychiatric disorder, including PTSD, major 
depression and personality disorder.  

In April 2000, the veteran testified before a member of the 
Board at a videoconference hearing.  Correspondence in the 
claims file indicates that the veteran accepted that hearing 
in lieu of an "in-person" hearing before a Board member.  
See 38 C.F.R. § 20.700(e) (1999). 


FINDING OF FACT

Competent medical evidence has not been submitted to show 
that the veteran has a post-service back disability, 
including from scoliosis or spondylosis.  




CONCLUSION OF LAW

The appellant's claim of service connection for a back 
disability, including scoliosis or spondylosis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

Relevant law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that the disorder 
was either incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).   

Congenital or developmental defects are not diseases of 
injuries subject to a grant of service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9 (1998); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) and cases cited therein.  Service 
connection, however, may be granted for a congenital disease 
on the basis of aggravation. See 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1999); VAOPGCREC 82-90.

Well grounded claims

The threshold question to be answered in this appeal is 
whether the appellant has presented evidence of a well-
grounded claim. Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). If a 
claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
in the claim's development. 38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is 
"one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza 
7 Vet. App. at 504; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Factual background

The service medical records reveal that at the time of the 
veteran's entry examination in February 1968, it was noted 
that a doctor's letter referred to spondylodynia.  The 
veteran reported currently having or having had recurrent 
back pain.  In the physician's summary portion of the report 
of medical history, an injury to the back in gymnastics in 
1963 was annotated.  It was also noted that recent 
examination indicated that the veteran's posture accounted 
for the recurrent backaches.  The veteran was to have x-rays 
in one month, and the veteran stated that his back caused no 
real trouble, just some soreness.  

Service medical records, dated in July 1972, show that the 
veteran was recommended for examination because of low back 
pain.  Subsequent examination was within normal limits except 
for muscle spasms on the left at the borders of the trapezius 
and latissimus.  Spina bifida was noted about one week 
thereafter following a kidney, ureter and bladder study.  The 
veteran returned on the last day of July 1972 because of 
recurrent low back pain, which the veteran had brought to the 
attention of physicians when coming into the service.  
Physical examination was negative.  There was slight left to 
right kyphoscoliosis, noticeable on both physical examination 
and on x-ray.  There was no noticeable neurologic deficit.  

At the time of the veteran's service separation examination 
in July 1972, no spine abnormalities were noted on clinical 
evaluation.  

An x-ray dated in August 1972 demonstrated slight lumbar 
scoliosis convexity to the left, possibly secondary to spasm 
or the veteran's positioning.  Otherwise, there was no 
evidence of spondylosis and spondylolisthesis.  The vertebral 
body stature and intervertebral joint spaces were 
unremarkable.  

The veteran provided testimony at a personal hearing at the 
RO in August 1996.  The veteran initially questioned whether 
he really had scoliosis.  Hearing transcript (T.) 1-2.  He 
testified that he did not specifically injure his back during 
service.  
T. 2.  He recalled that he had hit his back when he had an 
electrical shock.  T. 5.  The veteran stated that his back 
was sore almost all of the time, although he did not wholly 
attribute the problem to service.  T. 6.  The veteran also 
indicated that he was involved in gymnastics prior to 
service, but there was no injury.  T. 15.  

The veteran was afforded a VA examination in December 1997.  
The examiner stated that the veteran's medical records were 
reviewed at the time of the examination.  The veteran 
reported that he had fallen on his back several times, and 
once he was told that he had spina bifida.  An x-ray of the 
lumbar spine demonstrated slight sclerosis of the L5 facets, 
compatible with spondylosis; subtle scoliosis was present, 
remaining stable.  The examiner's findings regarding the 
lumbosacral spine examination included history of back spasm, 
spondylosis and discomfort, as described; normal examination; 
and radiographic evidence of slight sclerosis of L5 facets 
and subtle scoliosis.  

At the time of the veteran's videoconference hearing in April 
2000, the veteran declined to present any further testimony 
regarding a back disability since he had previously presented 
all that needed to be submitted.  T. 2-3.  

Analysis                                                                                                                                                                                            

The veteran, in essence, contends he has back disability as a 
result of military service.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  The United States Court of 
Appeals for Veterans Claims (Court), held in Grottveit v. 
Brown, 5 Vet. App. 91 (1993), that lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
Accordingly, the Board must review the medical evidence to 
determine the presence of a medical disability.  

As noted above, the first step in presenting a well-grounded 
claim for service connection is the submission of competent 
evidence of a current disability.  Caluza 7 Vet. App. at 506.  
A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, there is no post-service 
medical evidence of a back disability.  

The veteran was afforded a VA examination in 1997, during 
which the examiner noted the veteran's reported history of 
back spasm and spondylosis.  Following the examination, the 
examiner noted pertinent findings of:  discomfort as 
described; a normal examination; and radiographic evidence of 
slight sclerosis of L5 facets and subtle scoliosis.  

Initially, the Board notes that the finding of "discomfort" 
is a repetition of what the veteran had described.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board 
does not find that the examiner in 1997, or other post-
service competent evidence, links an underlying malady to the 
reported discomfort.  As such, this finding is not competent 
evidence of a disability on which to well ground the claim.  

The Board recognizes that the examiner identified 
radiographic findings of slight sclerosis of L5 facets and 
subtle scoliosis in 1997.  Significantly, however, these 
findings are also unaccompanied by competent evidence of a 
"disability."  Rather, the examiner in December 1997 
conducted a thorough evaluation of the spine, including 
consideration of functional impairment due to pain.  Despite 
the veteran's subjective and historical reports of 
discomfort/spasm and the findings on x-ray, the results of 
the examination were described as "normal" by the examiner.  
That is, the examiner did not conclude that the slight 
sclerosis or subtle scoliosis resulted in any impairment so 
as to make the examination other than normal.  In sum, no 
"disability" is identified.    

The veteran has also claimed service connection for 
spondylosis.  During service, an x-ray of August 1972 
demonstrated no evidence of spondylosis.  The post-service 
medical evidence reports spondylosis by history during VA 
examination in 1997, without x-ray or other objective 
findings to corroborate the history.  Consequently, in light 
of the lack of objective findings of spondylosis, the claim 
for this disorder must be denied.  

Accordingly, in light of the absence of a post-service back 
disability, the claim is not well grounded and the benefit 
sought on appeal is denied.  


ORDER

A well-grounded claim not having been submitted, service 
connection for a back disability, including spondylosis and 
scoliosis, is denied.


REMAND

The veteran also claims service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
major depression and personality disorder.  At his April 2000 
videoconference hearing, the veteran indicated that, although 
the claims folder did not currently contain a medical 
statement from a doctor that showed a diagnosis of PTSD, he 
would submit an additional medical statement from a doctor.  
In August 2000, the Board received a medical statement from 
EW, MD, in which the diagnosis of PTSD related to combat 
experience was made.  

VA regulations provide that any pertinent evidence submitted 
by the veteran or representative which is accepted by the 
Board must be referred to the RO for review..., unless this 
procedural right is waived by the appellant.  38 C.F.R. 
§ 20.1304(c) (1999).  The veteran has not waived this 
procedural right.  Thus, prior to any adjudication on the 
merits of this issue, the Board must first remand this matter 
to the RO for review of such additional evidence.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the claim of entitlement to service connection 
for a psychiatric disorder, including post-traumatic stress 
disorder (PTSD), major depression and personality disorder is 
REMANDED for the following:

1.  The RO should review the additional 
medical statement from Dr. EW.  If deemed 
necessary, the RO should schedule the 
veteran for a VA examination by a board 
of 2 psychiatrists who have not 
previously seen the veteran, if possible, 
in order to reconcile the conflicting 
findings of record.  Any additional, 
outstanding treatment records should also 
be obtained.  

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim.  Consideration should be given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this remand.  

If the veteran's claim is denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

